Title: To Benjamin Franklin from Jean-François Joly de Fleury de La Valette, 15 March 1783
From: Joly de Fleury de La Valette, Jean-François
To: Franklin, Benjamin


Paris le 15. Mars 1783.
J’ai reçu, Monsieur, la lettre que Votre Excellence m’a fait l’honneur de m’écrire le 9. de ce mois avec l’état des Lettres de change tirées de l’Inde et de l’Amérique, pour le service de la Marine qui appartiennent aux Américains et dont le paiement est reculé d’une année, en vertu de l’arrêt du Conseil du Roi du 26. fevrier dernier. S’il étoit possible de faire une seule exception aux dispositions de ces arrêts, ce seroit certainement en faveur des américains; mais elle tireroit à de trop grandes conséquences, pour écouter le desir que j’aurois de vous satisfaire à cet égard. Soyéz, je vous prie, Monsieur, persuadé de tout mon regret. Au surplus Votre Excellence doit remarquer que la condition des intérêts à 5% payés pour l’année de retard, et l’attention qu’on a eue de ne point dénaturer le titre, lui conserveront nécessairement Son activité et sa valeur, toutes les fois que, dans ce moment-ci, l’on ne précipitera pas la négociation. J’ajoute à cette observation l’assurance positive que ces lettres de change Seront exactement payées à l’échéance déterminée par l’arrêt du Conseil.
J’ai l’honneur d’être avec un Sincère attachement Monsieur, Votre très-humble et très-obéissant Serviteur.
Joly DE Fleury
M Francklin.
 
Notation: Joly de Fleury, Paris 15 Mars 1783.
